           Case 1:20-cv-04779-GHW Document 22 Filed 05/19/21 Page 1 of 3


    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


    STEPHEN KING, derivatively on behalf of ACER
    THERAPEUTICS INC.,

                                Plaintiff,
                                                                   Case No. 1:20-cv-4779
                  -against-
                                                                   STIPULATION OF DISMISSAL
    CHRIS SCHELLING, HARRY PALMIN,
    JASON AMELLO, STEVE ASELAGE,
    HUBERT BIRNER, JOHN M. DUNN,
    MICHELLE GRIFFIN, and LUC MARENGERE,

                                Defendants,
                  and

    ACER THERAPEUTICS INC.,

                                Nominal Defendant.


         WHEREAS plaintiff Stephen King together with David Giroux, plaintiff in the derivative

action in the District of Massachusetts captioned Giroux v. Amello, No. 1:20-cv-10537 (the

“Massachusetts Action”), Matthew Gress, Kyle McNeil, and Jose Luis Gonzalez Diaz, plaintiffs

in the consolidated derivative action in the District of Delaware captioned In re Acer

Therapeutics Inc. Derivative Litigation, Lead Case No. 1:19-cv-01505-MN (the “Delaware

Action”),1 and defendants Chris Schelling, Harry Palmin, Jason Amello, Steve Aselage, Hubert

Birner, John M. Dunn, Michelle Griffin, and Luc Marengere, and nominal defendant Acer

Therapeutics Inc. (“Acer”) entered into a Stipulation of Settlement, dated December 29, 2020

(the “Settlement”).

         WHEREAS on January 21, 2021, the parties made an application in the Massachusetts

Action, pursuant to Federal Rule of Civil Procedure 23.1, for an order preliminarily approving


1
 This action, the Massachusetts Action, and Delaware Action are collectively referred to as the “Derivative
Actions.”
         Case 1:20-cv-04779-GHW Document 22 Filed 05/19/21 Page 2 of 3



the proposed Settlement and form and content of the Notice to Current Acer Shareholders of

Pendency and Proposed Settlement of Shareholder Actions (“Notice”).

       WHEREAS the District of Massachusetts issued the Preliminary Approval and

Scheduling Order on March 12, 2021.

       WHEREAS on March 20, 2021 plaintiffs’ counsel published the Notice on their websites

and on March 25, 2021 Acer published the Notice via a generally recognized wire service, filed a

Current Report on Form 8-K with the SEC attaching the Notice and Settlement, and posted the

Notice and Settlement on its website.

       WHEREAS there were no objections to the Settlement.

       WHEREAS the parties attended the final Settlement hearing on May 12, 2021.

       WHEREAS on May 13, 2021, the District of Massachusetts entered the Order and Final

Judgment: (i) approving the Settlement as fair, reasonable and adequate, (ii) holding the Notice

was given in accordance with the Preliminary Approval and Scheduling Order and that such

Notice was reasonable, constituted with the most practicable notice under the circumstances to

current Acer stockholders, complied with the requirements of federal law and due process, and

constituted due and sufficient notice of the matters therein, (iii) approving plaintiffs’ counsel’s

fee and expense award and plaintiffs’ incentive awards, and (iv) dismissing the Derivative

Actions with prejudice and without costs, except as otherwise provided.

       IT IS HEREBY STIPULATED AND AGREED that the above-captioned action is

dismissed with prejudice as to defendants Chris Schelling, Harry Palmin, Jason Amello, Steve

Aselage, Hubert Birner, John M. Dunn, Michelle Griffin, and Luc Marengere, and nominal

defendant Acer.




                                                  2
        Case 1:20-cv-04779-GHW Document 22 Filed 05/19/21 Page 3 of 3



Dated: New York, New York
      May 19, 2021

THE BROWN LAW FIRM, P.C.                   MORRISON & FOERSTER LLP




Timothy Brown                               Jamie A. Levitt
240 Townsend Square                         250 West 55th Street
Oyster Bay, New York 11771                  New York, NY 10019-9601
Telephone: (516) 922-5427                   Phone: (212) 468-8203
Facsimile: (516) 344-6204                   Facsimile: (212) 468-7900
Email: tbrown@thebrownlawfirm.net           Email: jlevitt@mofo.com

PAWAR LAW GROUP, P.C.                       Attorneys for Nominal Defendant Acer
                                            Therapeutics Inc. and Defendants Chris
Vik Pawar                                   Schelling, Harry Palmin, Jason Amello,
20 Vesey Street, Suite 1210                 Steve Aselage, Hubert Birner, John M.
New York, NY 10007                          Dunn, Michelle Griffin, and Luc
Telephone: (212) 571-0805                   Marengere
Facsimile: (212) 571-0938
Email: vik@pawarlaw.com

Attorneys for Plaintiff Stephen King


SO ORDERED:


_________________________________
HONORABLE GREGORY H. WOODS
UNITED STATES DISTRICT JUDGE




                                       3
